Decided July 28, 1908.
On Petition for Rehearing.
Mr. Chief Justice Bean
delivered the opinion.
7. The several points made in the petition for rehearing were carefully considered before the case was decided, and a re-examination of the record only confirms us in the views heretofore expressed. The location of the sewer, relative to the basement of the building, is not of any very great importance; but, if so, the proof in reference thereto should have been offered on the trial in the court below, and cannot be made in this court by ex parte affidavit.
Petition denied. Affirmed : Rehearing Denied.